TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 22, 2019



                                       NO. 03-17-00499-CV


    Nicky E. Dyer; Flora Harrell; Edgar Hoagland; Shirley Hoagland; James Langston;
            James A. Langston, III; Lois Nelson; Brian Rodel; Richard Ward;
       Edwin A. (Art) Wilson; Montgomery County; and City of Conroe, Appellants

                                                  v.

 Texas Commission on Environmental Quality; Bryan W. Shaw, in his official capacity as
   Chairman of the Texas Commission on Environmental Quality; Buddy Garcia and
 Carlos Rubinstein, in their official capacities as Commissioners of the Texas Commission
         on Environmental Quality; and TexCom Gulf Disposal, LLC, Appellees




         APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN;
                   DISSENTING OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on June 30, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellants

shall pay all costs relating to this appeal, both in this Court and in the court below.